PER CURIAM.
This case relates to a proceeding brought 'by the United States in the Supreme Court ■of the District of Columbia seeking the condemnation of original lot 14, and assessment and taxation lot 800, in square 128, in the city of Washington, District of Columbia, for the use of the United States in accordance with Acts of Congress, respectively approved ■on May 25, 1926, 44 Stat. 630 (40 USCA §§ 341-347); January 13, 1928, 45 Stat. 51 (40 USCA §§ 341 note, 348); March 1, 1929 (45 Stat. 1437); and March 31, 1930 (Pub. No. 85, 71st Cong.); which condemnation ■proceeding is now upon hearing in that court.
The present petition is filed in this court by parties owning the property in question •or interests therein, and praying that a writ ■of prohibition be issued herein prohibiting the United States, together with the lower ■court, from proceeding with the condemnation cause, or exercising any jurisdiction therein, and that a writ of supersedeas be issued by this court staying all further proceedings in said cause until this court may hear and decide petitioners’ appeal taken from the proceedings in that cause.
Upon a hearing duly had upon the petition, this court denies the prayer of the petitioners for a writ of prohibition or super-sedeas herein. It is noted, however, that counsel for the United States in open court announce that the improvements now upon the -described premises shall not be removed or disturbed until after a view thereof may be had by the jury impaneled or to be impaneled in the condemnation ease, and this court approves of such action thus assured, it being within the authority of the lower court to grant an application for such purpose if presented by any party possessing an interest in the property.